DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 12/24/2020

Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of receiving data in a wireless local area network (WLAN) system, the method comprising: transmitting, by an access point (AP), a trigger frame to first to third stations (STAs) through a multi-band,  and receiving, by the AP, the data from the first to third STAs, based on the trigger frame, wherein a first band to a third band are aggregated in the multi-band, wherein the first band includes a first primary channel, wherein the second band includes a second primary channel, wherein the third band includes a third primary channel, wherein the trigger frame includes a common information field and first to third user information fields, wherein, when the first and second STAs are associated with the first band, the first user information field includes user information on the first and second STAs, wherein, when the second and third STAs are associated with the second band, the second user information field includes user information on the second and third STAs, and wherein, when the third STA is associated with the third band, the third user information field includes user information on the third STA,
The closest prior art, as previously recited, Abouelsoud et al. (US 2019/0222995 A1), Chu et al. (US 2020/0037325 A1), Cariou et al. (US 2018/0092039 A1), Yu et al. (US 2016/0014725 A1), are also generally directed to various aspects of multi-band in WLAN networks.  However, none of Abouelsoud, Chu, Cariou, Yu teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 11 and 20.  For example, none of the cited prior art teaches or suggest the steps of when the first and second STAs are associated with the first band, the first user information field includes user information on the first and second STAs, wherein, when the second and third STAs are associated with the second band, the second user information field includes user information on the second and third STAs, and wherein, when the third STA is associated with the third band, the third user information field includes user information on the third STA.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478